Exhibit 99.2 Condensed Consolidated Interim Financial Statements (Expressed in Canadian Dollars) MOUNTAIN PROVINCE DIAMONDS INC. Nine months ended September 30, 2011 (Unaudited) MOUNTAIN PROVINCE DIAMONDS INC. RESPONSIBILITY FOR CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements of Mountain Province Diamonds Inc.(the "Company") are the responsibility of the Board of Directors. The unaudited condensed consolidated interim financial statements have been prepared by management, on behalf of the Board of Directors, in accordance with the accounting policies disclosed in the notes to the unaudited condensed consolidated interim financial statements. Where necessary, management has made informed judgments and estimates in accounting for transactions which were not complete at the balance sheet date. In the opinion of management, the condensed consolidated interim financial statements have been prepared within acceptable limits of materiality and are in accordance with International Accounting Standard 34 Interim Financial Reporting using accounting policies consistent with International Financial Reporting Standards appropriate in the circumstances. Management has established processes, which are in place to provide sufficient knowledge to support management representations that it has exercised reasonable diligence that (i) the unaudited condensed consolidated interim financial statements do not contain any untrue statement of material fact or omit to state a material fact required to be stated or that is necessary to make a statement not misleading in light of the circumstances under which it is made, as of the date of, and for the periods presented by, the unaudited condensed consolidated interim financial statements and (ii) the unaudited condensed consolidated interim financial statements fairly present in all material respects the financial condition, results of operations and cash flows of the Company, as of the date of and for the periods presented by the unaudited condensed consolidated interim financial statements. The Board of Directors is responsible for reviewing and approving the unaudited condensed consolidated interim financial statements together with other financial information of the Company and for ensuring that management fulfills its financial reporting responsibilities.An Audit Committee assists the Board of Directors in fulfilling this responsibility. The Audit Committee meets with management to review the financial reporting process and the unaudited condensed consolidated interim financial statements together with other financial information of the Company. The Audit Committee reports its findings to the Board of Directors for its consideration in approving the unaudited condensed consolidated interim financial statements together with other financial information of the Company for issuance to the shareholders, or, as appropriate under securities law, approves the unaudited condensed consolidated interim financial statements together with other financial information of the Company for issuance to the shareholders on behalf of the Board of Directors. Management recognizes its responsibility for conducting the Company’s affairs in compliance with established financial standards, and applicable laws and regulations, and for maintaining proper standards of conduct for its activities. “Patrick C. Evans” Patrick C. Evans President and Chief Executive Officer Toronto, Canada November 8, 2011 “Jennifer Dawson” Jennifer Dawson Chief Financial Officer 2 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Balance Sheets In Canadian dollars (Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents (Note 5) $ $ Short-term investments (Note 5) Marketable securities (Note 5) Amounts receivable (Note 5) Advances and prepaid expenses Property and equipment (Note 6) Interest in Gahcho Kué Joint Venture (Note 7) Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Decommissioning and restoration liability (Note 8) Shareholders' equity: Share capital (Note 9) Value assigned to w arrants (Note 9) - Share-based payments reserve (Note 9) Deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ Contingencies and commitments (Note 7) The notes to the condensed consolidated interim financial statements are an integral part of these statements. 3 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Statements of Comprehensive Loss In Canadian dollars (Unaudited) Three months Three months Nine months Nine months ended ended ended ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Expenses: Consulting fees (Note 9) $ ) $ ) $ ) $ ) Depreciation ) Exploration and evaluation expenses ) Gahcho Kué Project management fee ) Office and administration ) Professional fees ) Promotion and investor relations ) Salary and benefits ) Transfer agent and regulatory fees ) Travel ) Net loss for the period before the undernoted ) Other expenses: Interest expense on decommissioning and restoration liability ) Other income: Interest income Net loss for the period ) Other Comprehensive (Loss) Income Change in fair value of available-for-sale marketable securities ) Comprehensive loss for the period $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The notes to the condensed consolidated interim financial statements are an integral part of these statements. 4 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Statements of Equity In Canadian dollars (Unaudited) Total accumulated other Retained comprehensive Number of Share-based Earnings income (loss) shares Share Capital Warrants Payments Reserve Total Capital (Deficit) ("AOCI") Total Balance, January 1, 2010 $ ) $ $ Net loss for the period - ) - ) Issuance of common shares – private placement - Issuance of common shares – exercise of options - Issuance of common shares – exercise of warrants - Fair value of options exercised from Share-based Payments Reserve - - ) - Fair value of warrants exercised transferred from Warrants - ) - Other Comprehensive Income (loss): Available-for-sale financial assets - current year gains (losses) - Balance, September 30, 2010 ) Net loss for the period - ) - ) Issuance of common shares – private placement - Issuance of common shares – exercise of warrants - Fair value of warrants exercised transferred from Warrants - ) - Other Comprehensive Income (loss): Available-for-sale financial assets - current year gains (losses) - Balance, December 31, 2010 ) Net loss for the period - ) - ) Issuance of common shares – exercise of options - Issuance of common shares – exercise of warrants - Fair value of options exercised from Share-based Payments Reserve - - ) - Fair value of warrants exercised transferred from Warrants - ) - Fair value of options granted in period - Other Comprehensive Income (loss): Available-for-sale financial assets - current year gains (losses) - Balance, September 30, 2011 $ $ - $ $ $ ) $ $ The notes to the condensed consolidated interim financial statements are an integral part of these statements. 5 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Statements of Cash Flows In Canadian dollars (Unaudited) Nine months ended Nine months ended September 30, 2011 September 30, 2010 Cash provided by (used in): Operating activities: Net loss for the period $ ) $ ) Adjustments: Interest expense on decommissioning and restoration liability Depreciation Stock-based compensation - Interest income ) ) - Changes in non-cash operating w orking capital: - Amounts receivable ) Advances and prepaid expenses ) ) Accounts payable and accrued liabilities ) ) ) Investing activities: Investment in Gahcho Kué Joint Venture ) ) Interest income Increase in share of fixed assets of joint venture ) - Investment in short-term investments ) Financing activities: Share issuance, net of cost - Proceeds from option exercises Proceeds from w arrant exercises Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The notes to the consolidated interim financial statements are an integral part of these statements. 6 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Nine Months Ended September 30, 2011 In Canadian Dollars (Unaudited) 1. NATURE OF OPERATIONS AND GOING CONCERN Mountain Province Diamonds Inc. (“Mountain Province” or the “Company”) was incorporated on December 2, 1986 under the British Columbia Company Act.The Company amended its articles and continued incorporation under the Ontario Business Corporation Act effective May 8, 2006.The Company is involved in the discovery and development of diamond properties in Canada’s Northwest Territories. The address of the Company’s registered office and its principal place of business is 401 Bay Street, Suite 2700, PO Box 152, Toronto, ON, Canada, M5H 2Y4. The Company’s shares are listed on the Toronto Stock Exchange under the symbol ‘MPV’ and on the New York Stock Exchange - Amex under the symbol ‘MDM’. The Company is in the process of developing and permitting its mineral properties primarily in conjunction with De Beers Canada Inc. (“De Beers Canada”) (Note 7). The underlying value and recoverability of the amounts shown as “Interest In Gahcho Kué Joint Venture” are dependent upon the ability of the Company and/or its mineral property partner to develop economically recoverable reserves, to successfully permit and develop projects, and upon future profitable production or proceeds from disposition of the Company’s mineral properties. Failure to develop economically recoverable reserves will require the Company to write off costs capitalized to date. As at September 30, 2011, the Company has not achieved profitable operations and continues to be dependent upon its ability to obtain external financing to meet the Company’s liabilities as they become payable.The Company’s ability to continue operations beyond the next twelve months is dependent on the discovery of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to fund its operations, and the future production or proceeds from developed properties. Authorization of Financial Statements The unaudited condensed consolidated interim financial statements for the period ended September 30, 2011 (including comparatives) were approved by the Audit Committee of the Board of Directors on November 8, 2011. 2. BASIS OF PRESENTATION These unaudited condensed interim financial statements of the Company, including its subsidiaries and joint venture, were prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). As these financial statements represent the Company’s initial presentation of its results and financial position under IFRS, they were prepared in accordance with International Accounting Standard 34 (“IAS 34”), Interim Financial Reporting, and with IFRS 1, First-time Adoption of IFRS. These unaudited condensed consolidated interim financial statements have been prepared in accordance with the accounting policies the Company expects to adopt in its December 31, 2011 financial statements. Those accounting policies are based on the IFRS standards and International Financial Reporting Interpretations Committee (“IFRIC”) interpretations that the Company expects to be applicable at that time. The policies are set out in detail in the Company’s March 31, 2011 quarterly financial statements, and have been consistently applied to all the periods presented unless otherwise noted. The Company's consolidated financial statements were previously prepared in accordance with Canadian Generally Accepted Accounting Principles (“Canadian GAAP”) which differs in some areas from IFRS.The Company’s transition to IFRS is described in Note 13. These financial statements were prepared under the historical cost convention, as modified by the revaluation of available-for-sale financial assets and other financial assets and financial liabilities at fair value, with the offsetting adjustment recorded through profit or loss. The preparation of financial statements in accordance with IAS 34 requires the use of certain critical accounting estimates. It also requires management to exercise judgment in applying the Company’s accounting policies. 7 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Nine Months Ended September 30, 2011 In Canadian Dollars (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (i) Basis of Preparation The unaudited condensed consolidated interim financial statements are presented in accordance with IAS 34, Interim Financial Statements. The Company has elected to present the ‘Statements of Comprehensive Loss’ as a single financial statement with its Statements of Income, titled ‘Condensed Consolidated Statements of Comprehensive Loss’. The significant accounting policies adopted in the preparation of the unaudited condensed consolidated interim financial statements are set out in the Company’s March 31, 2011 quarterly unaudited condensed consolidated interim financial statements. (ii) Basis of consolidation The unaudited condensed consolidated interim financial statements include the accounts of the Company and its wholly-owned subsidiaries.All intercompany amounts and transactions have been eliminated on consolidation.The Company’s interest in the Gahcho Kué joint venture has been proportionally consolidated (see Note 7). (iii) Standards, amendments and interpretations to existing standards that are not yet effective and have not been adopted early by the Company At the date of authorization of these financial statements, certain new standards, amendments and interpretations to existing standards have been published but are not yet effective, and have not been adopted early by the Company. The Company anticipates that all of the relevant pronouncements will be adopted in the Company’s accounting policy for the first period beginning after the effective date of the pronouncement. Information on new standards, amendments and interpretations that are expected to be relevant to the Company’s financial statements is provided below. Certain other new standards and interpretations have been issued but are not expected to have a material impact on the Company’s financial statements. Amendments to IFRS 7 Disclosures - Transfers of Financial Assets (effective from July 2, 2011) The amendments introduce new disclosure requirements about transfers of financial assets including disclosures for: • financial assets that are not derecognized in their entirety; and • financial assets that are derecognized in their entirety but for which the entity retains continuing involvement The adoption of this amendment did not have a material impact on the Company’s financial statements. IFRS 9 Financial Instruments The IASB aims to replace IAS 39 Financial Instruments: Recognition and Measurement in its entirety. IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple rules in IAS 39.The approach in IFRS 9 is based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics of the financial assets.Two measurement categories continue to exist to account for financial liability in IFRS 9 - fair value through profit or loss (“FVTPL”) and amortized cost.Financial liabilities held for trading are measured at FVTPL, and all other financial liabilities are measured at amortized cost unless the fair value option is applied.IFRS 9 is effective for annual periods beginning on or after January 1, 2013. The Company is currently evaluating the impact of IFRS 9 on its consolidated financial statements. 8 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Nine Months Ended September 30, 2011 In Canadian Dollars (Unaudited) IFRS 10 Consolidation IFRS 10 requires an entity to consolidate an investee when it is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee, Under existing IFRS, consolidation is required when an entity has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities.IFRS 10 replaces SIC-12 Consolidation - Special Purpose Entities and parts of IAS 27 Consolidated and Separate Financial Statements.IFRS 10 is effective for annual periods beginning on or after January 1, 2013.The Company is currently evaluating the impact of IFRS 10 on its consolidated financial statements. IFRS 11 Joint Arrangements IFRS 11 requires a venture to classify its interest in a joint arrangement as a joint venture or joint operation.Joint ventures will be accounted for using the equity method of accounting whereas for a joint operation, the venturer will recognize the assets, liabilities, revenue and expenses of the joint operation.Under existing IFRS, entities have the choice to proportionately consolidate or equity account for interest in joint ventures.IFRS 11 supersedes IAS 31, Interests in Joint Ventures, and SIC-13 Jointly Controlled Entities - Non-monetary Contributions by Venturers.IFRS 11 is effective for annual periods beginning on or after January 1, 2013.The Company is currently evaluating the impact that IFRS 11 will have on its consolidated financial statements. IFRS 13 Fair Value Measurement IFRS 13 is a comprehensive standard for fair value measurement and disclosure requirements for use across all IFRS statements.The new standard clarifies that fair value is the price that would be received to sell an asset, or paid to transfer a liability in an orderly transaction between market participants, at the measurement date.It also establishes disclosures about fair value measurement.Under existing IFRS, guidance on measuring and disclosing fair value is dispersed among the specific standards requiring fair value measurements and in many cases does not reflect a clear measurement basis or consistent disclosures.IFRS 13 is effective for annual periods beginning on or after January 1, 2013.The Company is currently evaluating the impact of IFRS 13 on its consolidated financial statements. IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine On October 20, 2011, the IASB issued a new interpretation, IFRIC 20, to address accounting issues regarding waste removal costs incurred in surface mining activities during the production phase of a mine, referred to as production stripping costs. The new interpretation addresses the classification and measurement of production stripping costs as either inventory or as a tangible or intangible non-current ‘stripping activity asset’. The standard also provides guidance for the depreciation or amortization and impairment of such assets. IFRIC 20 is effective for reporting years beginning on or after January 1, 2013, although earlier application is permitted. The Company is assessing the impact, if any, the adoption of this standard may have on its consolidated financial statements. 4. SIGNIFICANT ACCOUNTING JUDGEMENTS, ESTIMATES AND ASSUMPTIONS The preparation of these unaudited condensed consolidated interim financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of expenses during the reporting period. Actual outcomes could differ from these estimates. These unaudited condensed consolidated interim financial statements include estimates, which, by their nature, are uncertain. The impacts of such estimates are pervasive throughout the unaudited condensed consolidated interim financial statements, and may require accounting adjustments based on future occurrences. Revisions to accounting estimates are recognized in the period in which the estimate is revised and future periods if the revision affects both current and future periods.These estimates are based on historical experience, current and future economic conditions, and other factors, including expectations of future events that are believed to be reasonable under the circumstances. 9 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Nine Months Ended September 30, 2011 In Canadian Dollars (Unaudited) Significant areas requiring the use of management estimates relate to recoverability of capitalized acquired exploration and evaluation associated with the Gahcho Kué Joint Venture, asset valuations, reserve and resource estimation, estimated useful lives and residual value of property, plant and equipment, provisions and contingent liabilities, decommissioning and restoration provisions, accrued liabilities, the assumptions used in determining the fair value of stock options and warrants, and the calculations of current and future income tax assets and liabilities and their reversals, as applicable. Actual results could materially differ from these estimates. 5. FINANCIAL INSTRUMENTS Details of the significant accounting policies and methods adopted (including the criteria for recognition, the basis of measurement, and the basis for recognition of income and expenses) for each class of financial asset, and financial liability are disclosed in the Company’s March 31, 2011 unaudited condensed consolidated interim financial statements. The Company categorizes each of its fair value measurements in accordance with a fair value hierarchy. The fair value hierarchy establishes three levels to classify the inputs to valuation techniques used to measure fair value. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices in markets that are not active, quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability (for example, interest rate and yield curves observable at commonly quoted intervals, forward pricing curves used to value currency and commodity contracts and volatility measurements used to value option contracts), or inputs that are derived principally from or corroborated by observable market data or other means. Level 3 inputs are unobservable (supported by little or no market activity). The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. The Company’s financial assets as at September 30, 2011 and December 31, 2010 are measured as fair value marketable securities which are classified as Level 1. The quoted market value of marketable securities at September 30, 2011 and December 31, 2010 was $27,149 and $23,062, respectively.The original cost of these marketable securities at September 30, 2011 and December 31, 2010 was $4,632 for each period. The short-term investments at September 30, 2011 and December 31, 2010 are cashable guaranteed investment certificates (“GICs”) held with a major Canadian financial institution.The short-term investments at September 30, 2011 were purchased with original maturities between March 2012 and July 2012.Given the GICs’ low risk and the ability to cash them at any time, the fair market value recorded is estimated to be reasonably approximated by the amount of cost plus accrued interest.There is no restriction on the use of the short-term investments. The fair values of the amounts receivable, and accounts payable and accrued liabilities approximate their carrying values due to the relatively short-term maturity of these financial instruments. The carrying amounts for each of the categories are: 10 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Nine Months Ended September 30, 2011 In Canadian Dollars (Unaudited) Balance as at September 30, December 31, Financial assets Fair Value Through Profit or Loss Cash and cash equivalents $ $ Short-term investments Loans and receivables Amounts receivable Available-for-Sale Marketable securities Financial liabilities Financial liabilities measured at amortized cost Accounts payable and accrued liabilities ) ) $ $ The Company’s interest income on short-term investments carried at amortized cost is presented on the Statement of Comprehensive Loss in the Interest Income line. The Company had no transactions with marketable securities classified as available-for-sale during the periods ended September 30, 2011 and December 31, 2010. Financial Instruments Risks The Company thoroughly examines the various financial instrument risks to which it is exposed and assesses the impact and likelihood of those risks.These risks may include credit risk, liquidity risk, market risk, foreign currency risk and interest rate risk. Credit risk Credit risk is the risk of financial loss to the Company if a customer or counterparty to a financial instrument fails to meet its obligations.The Company’s maximum exposure to credit risk for its amounts receivable is summarized as follows: September 30, December 31, 0-30 days $ $ 30 to 90 days More than 90 days Total $ $ As at September 30, 2011 and December 31, 2010, the Company does not have any allowance for doubtful accounts. All of the Company’s cash and cash equivalents and short-term investments are held with a major Canadian financial institution and thus the exposure to credit risk is considered insignificant.The short-term investments are cashable in whole or in part, generally with interest, at any time to maturity.Management actively monitors the Company’s exposure to credit risk under its financial instruments, including with respect to amounts receivable.The Company considers the risk of loss for its amounts receivable to be remote and significantly mitigated due to the financial strength of the party from whom the receivables are due - the Canadian government for harmonized sales tax (“HST”) refunds receivable in the amount of approximately $259,026. 11 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Nine Months Ended September 30, 2011 In Canadian Dollars (Unaudited) The Company’s current policy is to invest excess cash in guaranteed investment certificates.It periodically monitors the investments it makes and is satisfied with the credit ratings of its bank. Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its obligations associated with financial liabilities.The Company has a planning and budgeting process in place by which it anticipates and determines the funds required to support its normal operating requirements.The Company coordinates this planning and budgeting process with its financing activities through its capital management process. The Company’s financial liabilities comprise its accounts payable and accrued liabilities, all of which are due within the next 12 month period.Other than minimal office space rental commitments, there are no other operating lease commitments. Market risk The Company’s marketable securities are classified as available-for-sale, and are subject to changes in the market prices. They are recorded at fair value in the Company’s financial statements, based on the closing market value at the end of the period for each security included. The original cost of the marketable securities is $4,632.The Company’s exposure to market risk is not considered to be material. Foreign currency sensitivity The Company is exposed to foreign currency risk at the balance sheet date through its U.S. denominated accounts payable and cash.A 10% depreciation or appreciation of the U.S. dollar against the Canadian dollar would result in an approximate $37,900 decrease or increase, respectively, in both net and comprehensive loss.The Company currently has only limited exposure to fluctuations in exchange rates between the Canadian and U.S. dollar as almost all of its operations are located in Canada.Accordingly, the Company has not employed any currency hedging programs during the current period. Interest rate sensitivity The Company has no significant exposure at September 30, 2011 or December 31, 2010 to interest rate risk through its financial instruments.The short-term investments are at fixed rates of interest that do not fluctuate during the remaining term.The Company has no interest-bearing debt. 12 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Condensed Consolidated Financial Statements For the Nine Months Ended September 30, 2011 In Canadian Dollars (Unaudited) 6. PROPERTY AND EQUIPMENT The Company’s property and equipment for the periods ended September 30, 2011 and December 31, 2010 are as follows: September 30, December 31, Computer equipment Opening balance $
